{¶ 52} I respectfully dissent from the majority's opinion. I find the trial court did in fact use its own interpretation of the facts surrounding the termination, thereby disregarding its burden and substituting its interpretation of the facts for the Board's interpretation.
 {¶ 53} From my review, I find the substance of the evaluations and the cited "Areas of Improvement" revolved around a lack of classroom discipline. In response to this evaluation, appellee criticized the evaluations and denied that the issues raised were her fault. Defendant's Exhibit 12, Board of Education Record. The evaluation could not of done or suggested anything more to fulfill the directives of R.C. 3319.111. The evaluation procedures met the statute's directives.
 {¶ 54} I would find the Board's decision was not unlawful, arbitrary nor against the manifest weight of the evidence.
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Muskingum County, Ohio, is affirmed.
Costs assessed to the Board.